tax_exempt_and_government_entities_division sin department of the treasury internal_revenue_service washington d c nov tveprait attn legend employer m county d plan x group b employees proposed resolution o ' proposed resolution p l f proposed payroll authorization form o l l page dear - this letter is in response to a request for a private_letter_ruling dated additional correspondence dated and supplemented by nd submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted employer m is an instrumentality and agency of county the board_of county commissioners of county d has d empowered the personnel and labor relations committee of the board_of directors of employer m to establish and maintain personnel retirement and group_insurance programs proposed resolution o recognizes the board_of directors power to adopt plan x in accordance with proposed resolution o plans to adopt m plan x employer m represents that plan x will meet the requirements for a qualified_plan under sec_401 of the code and that its trust will be tax-exempt under sec_501 become effective upon receipt of this letter_ruling the board_of directors of employer a defined_contribution_plan of the code plan x will plan x will initially cover group b employees plan x will provide that each employee who is eligible at the time the plan is established may irrevocably elect to participate in the plan only during the 24-month period following the establishment of the plan thereafter newly hired employees who are eligible may irrevocably elect to participate in the plan only during the 24-month period following their date of hire may be made at any other time eligible employees may elect to participate by electing to contribute three percent six compensation to plan x for each plan_year employee’s election will be irrevocable and shall remain in force until the employee terminates employment percent or twenty percent of the employee’s no elections to participate once made the proposed resolution p as it pertains to plan x establishes conditions of irrevocable contributions and provides for an effective date for the resolution resolution p recognizes the board_of directors desire to amend plan x to provide for the pick-up of employee contributions to plan x in accordance with revenue rulings proposed e u page c b sec_414 and 1981_1_cb_255 and of the code proposed resolution p further provides that the that following criteria shall apply to plan xx that employee contributions made pursuant to a binding irrevocable payroll deduction authorization to have such contributions picked up for purposes of providing supplemental retirement benefits even though designated as employee contributions are being paid_by employer m in lieu of the contributions of the employees contributions picked-up executes an irrevocable binding payroll deduction form such as proposed authorization form q with respect to these contributions the employee shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x and employee’s contributions the effective date of the pick-up by employer m is the later of the date of the execution of the irrevocable payroll deduction authorization form or the date proposed plan x becomes effective if the employee desiring to have that with respect to any proposed payroll authorization form q authorizes the employee does not have the option of employer m to make a deduction from the employee’s salary each pay_period in an amount equal to three percent six six percent or twenty percent of the employee’s compensation_for the purposes of providing retirement benefits with respect to the payroll deduction the employee acknowledges that this is an irrevocable deduction authorization that after execution of the proposed payroll authorization form receiving the deduction amounts directly instead of having them paid_by employer m to plan x that these contributions are being picked up by employer m and although designated as employee contributions such contributions are being paid in lieu of contributions by the employee that while the agreement is contributions from employer m and not directly from the employee that the payroll deduction authorization will not become effective until signed by the employee and delivered to an authorized representative of employer m and that the pick-up is only applicable to contributions to the extent the contributions is deducted from compensation earned for services rendered subsequent to the effective date of the payroll authorization form in effect the plan will only accept based on the foregoing facts and representations you have requested the following rulings page the picked up contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 and of the code and revenue rulings contributions to be made under plan x by employer m will be excludable from the employees’ wages for purposes of federal_income_tax withholding under sec_3401 of the code contributions to be made under plan x by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed to the employees or their beneficiaries sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by that employing unit the federal_income_tax treatment to be accorded of the code is specified in that revenue contributions which are picked up by the employer within the meaning of sec_414 in revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions a a of the code revrul_77_462 the school district’s the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions the employer must specify that the these page the employee must not be given the are being paid_by the employer in lieu of contributions by the employee and option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both is immaterial for purposes furthermore it revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up proposed resolution p as it pertains to plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that contributions made pursuant to plan x although designated as employee contributions are being made by employer m in lieu of contributions by the group b employees and that the group b employees shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x payroll authorization form q provides that the contributions are being picked up by employer m and are paid directly to plan x and that the group b employee does not have the option of receiving the contributed amounts directly resolution p contributions made to plan x is the later of the date of the execution of proposed payroll authorization form q date plan x becomes effective the effective date of the pick up of is irrevocable and also pursuant to proposed further proposed or the accordingly assuming plan x proposed resolution proposed resolution p and proposed payroll authorization form q are adopted and implemented as proposed we conclude with respect to rulings number one and three that the picked up contributions will be treated as employer contributions for federal_income_tax purposes in accordance with the requirements of sec_414 revenue rulings and that because we have determined that the picked-up amounts are to be treated as employer contributions such contributions to be made to plan x by employer m will be excludable from the group b of the code and two page employees’ wages for purposes of federal_income_tax withholding under sec_3401 taxable_year in which they are contributed to plan x and that the picked-up contributions to be made under plan xx by employer m will not constitute gross_income for federal_income_tax purposes until such time as they are distributed to the group b employees or their beneficiaries to the extent the picked-up amounts represent contributions made by employer m a a of the code in the for purposes of the application of sec_414 it the code is immaterial whether employer m picks up contributions through a reduction in salary an offset against future salary increase or a combination of both of these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date the proposed resolution p and becomes effective the date of the execution of proposed payroll authorization form q effective or the date plan x becomes is signed these rulings are based on the assumption that plan xx meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a ‘salary reduction agreement within the meaning of sec_3121 no opinion is expressed as v b of the code to whether this ruling is based on proposed resolution proposed resolution p and proposed payroll authorization form submitted with your letter dated date ruling is further conditioned on the amended description of when eligible employees may irrevocably elect to participate as contained in your letter dated date this this ruling only addresses the proposed amendment to plan x that relates to the pick up of contributions pursuant to sec_414 of the code this ruling does not express an opinion as to the status of plan x under sec_401 a of the code qualified under sec_401 the employee_plans determinations office of the internal_revenue_service is within the jurisdiction of the determination as to whether plan x is page this letter is directed only to the taxpayer that requested it it may not be used or cited by others as precedent sec_6110 of the code provides that a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have anv enuestions please contact or by fax at t ep ra t2 by telephone at sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
